DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 25, last line, “elongate shaft. 36” should be changed since reference character 36 appears to be mistakenly placed there (and it is not the reference character for the elongated shaft, but instead the “proximal end” of the elongate shaft).  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
	Line 2, “providing the foot to pivot” is awkwardly worded and should be changed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 8 recites “a coupling on a top surface of the rounded plate” in line 4.  It is unclear if this is the same top surface of the rounded plate previously recited in the claim (line 2).  If so, “a” should be changed to --the-- or --said-- in line 4. For examination purposes, they are assumed to be the same. Clarification is required.
	Claim 9 recites “a plurality of spikes disposed in a spaced apart relation about a bottom surface of the rounded plate” in lines 2-3.  It is unclear if this is the same bottom surface of the rounded plate previously recited in the claim 8 (line 2).  If so, “a” should be changed to --the-- or --said-- in claim 9. For examination purposes, they are assumed to be the same. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (KR-10-2013-0017052).

Claim 3: Yoon discloses the coupling as being configured to removably attach the foot to the distal end of the elongate shaft (via 21/23; FIG. 5).
Claims 4 and 10: Yoon discloses the coupling as being a threaded coupling (21/23) for cooperative engagement with a plurality of threads (21) defined at the distal end of the elongate shaft (as shown in FIG. 5).
Claims 5 and 11: Yoon discloses the coupling as being a flex coupling permitting the foot to pivot about a longitudinal axis of the walking assist device (due to the ball and socket joint formed by 35/25 seen in FIG. 5).

Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US-9,226,556 B1).
	Claim 8: Chien et al. discloses a foot (1) for a walking assist device (2), comprising: a rounded plate (10; element 10 is considered a “rounded plate” since a plate is defined as a smooth flat thin piece of material, Merriam-Webster online dictionary, and 10 is smooth and thin, but is rounded upwardly instead of being completely flat) having a top surface, a bottom surface, and a peripheral edge (as seen in the figures); a coupling (comprised of 20, 30, 51, 52) on a top surface of the rounded 
Claim 10: Chien et al. discloses the coupling as being a threaded coupling for cooperative engagement with a plurality of threads defined at the distal end of the elongate shaft (30 can be screwed onto 2; col. 4, lines 21-24).
	Claim 11: Chien et al. discloses the coupling as being a flex coupling (due to the flexible nature of element 20) permitting the foot to pivot about a longitudinal axis of the walking assist device (as demonstrated in FIG. 3).
	Claim 12: Chien et al. discloses the flex coupling as comprising: an elastomeric cap (20) configured to attach to the distal end of the walking assist device (via 30), an annular groove defined about a circumference of the elastomeric cap (as seen in FIG. 1); and an aperture (13) defined through the rounded plate, the aperture dimensioned to be captively engaged with the annular groove (as seen in FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR-10-2013-0017052) as applied to claims 1 and 8 above, and further in view of Morby (GB-2,494,906 A).
Yoon is discussed above but lacks a plurality of spikes.  Morby teaches a foot (102) for a walking assist device, the foot comprising a rounded plate (135) having a coupling (comprised of 110, 120, 140, 150) on a top surface of the rounded plate (as seen in the figures), and a plurality of plurality of spikes (136) disposed in a spaced apart relation about a bottom surface of the rounded plate (as seen in FIG. 19), the plurality of spikes configured for penetrating soft soil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include a plurality of spikes on the bottom surface of the rounded plate, such as those taught by Morby, in order to increase the traction between the walking assist device and the ground surface, especially in uneven, slippery terrain.

Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US-9,226,556 B1) alone.
	Claim 1: Chien et al. discloses a foot (1) for a walking assist device (2), comprising: a rounded plate (10; element 10 is considered a “rounded plate” since a plate is defined as a smooth flat thin piece of material, Merriam-Webster online dictionary, and 10 is smooth and thin, but is rounded upwardly instead of being 
	While Chien et al. does not explicitly teach the walking assist device as having a handle at a proximal end of the elongate shaft (partially seen in FIG. 4) or show the remaining portion of the walking assist device in the drawings, Chien et al. does state that conventional assistive devices, such as walking sticks, usually “include a handle provided on a top thereof” (col. 1, lines 20-24).  As such, it would have been obvious to one of ordinary skill in the art to include a handle at the proximal end of the elongate shaft of Chien et al. as is custom in the cane/crutch art. 
	Claim 3: Chien et al. discloses the coupling as being configured to removably attach the foot to the distal end of the elongate shaft (via 30, which can attach to the walking assist device by various different means; col. 4, lines 21-24).
	Claim 4: Chien et al. discloses the coupling is a threaded coupling for cooperative engagement with a plurality of threads defined at the distal end of the elongate shaft (30 can be screwed onto 2; col. 4, lines 21-24).

	Claim 6: Chien et al. discloses the flex coupling as comprising: an elastomeric cap (20) configured to attach to the distal end of the walking assist device (via at least 30), an annular groove defined about a circumference of the elastomeric cap (as seen in FIG. 1); and an aperture (13) defined through the rounded plate, the aperture dimensioned to be captively engaged with the annular groove (as seen in FIG. 2).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636